Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed December 23, 2020 is a reissue application of 16/107,798 (U.S. Patent No. 10,692,129, issued June 23, 2020).

Claims 1-19 were initially pending in the application.  Claims 20-55 were newly added in a preliminary amendment filed on December 23, 2020.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,692,129 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Applications
The applicant has failed to sastify the requirements of 37 CFR 1.173(c) in the amendment filed 12/23/2020:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 

The applicant has not provided any explanation of support for new claims 20-55.  Examiner recommends providing an explicit citation and explanation of support for each and every added or amended limitation of the claims separately to avoid the same error in the future.  These explicit citations must be made relative to the patent itself, using column and line numbers from the actual patent.  
Appropriate correction is required for the current amendment and all future amendments must also conform to this practice.  Failure to conform to these practices for all previous amendments and any future amendments will result in the response being deemed as noncompliant.



Claim Rejections - 35 USC § 251
Claims 20-55 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden at least independent claims 1, 7, and 14 by amendment and with the addition 
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 16/107,798 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on February 1, 2019.  Applicant made the following amendments (using claim 1, 8, and 15 for reference, claims 8 and 15 are renumbered to 7 and 14 at the time of allowance):

    PNG
    media_image1.png
    395
    639
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    402
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    58
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    284
    635
    media_image4.png
    Greyscale


Applicant explicitly argued in an attempt to overcome the applied prior art references (Crum): 

    PNG
    media_image5.png
    543
    637
    media_image5.png
    Greyscale

(page 9, Applicant’s Arguments/Remarks 
filed February 1, 2019 in application 16/107,798)

Additionally, an amendment was filed along with Applicant Arguments/Remarks filed on August 4, 2019.  Applicant made the following amendments (using claims 1 and 15 for reference):

    PNG
    media_image6.png
    541
    636
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    316
    637
    media_image7.png
    Greyscale


Applicant explicitly argued in an attempt to overcome the applied prior art references (Crum and Ouimet): 

    PNG
    media_image8.png
    354
    635
    media_image8.png
    Greyscale

(page 10, Applicant’s Arguments/Remarks 
filed August 14, 2019 in application 16/107,798)

Additionally, a response was filed along with Applicant Arguments/Remarks filed on January 16, 2020.  Additionally, Applicant explicitly argued in an attempt to overcome the applied prior art references (Crum, Ouimet, and Yehezkel): 

    PNG
    media_image9.png
    251
    635
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    605
    635
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    206
    635
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    389
    638
    media_image12.png
    Greyscale

(pages 10-12, Applicant’s Arguments/Remarks 
filed January 16, 2020 in application 16/107,798)

Thus, at least the following limitations found in patent claims 1, 7, and 14 that correspond to the arguments and amendments made during prosecution which state the following are all considered to be surrender generating limitations: 
in response to receiving the input, the mobile device providing an option to open a mobile application (“app”) for saving the product into a shopping list; 
subsequent to providing the option to open the app, the mobile device receiving a negative response; 
subsequent to receiving the negative response, the mobile device receiving a request to open the app and the mobile device opening the app; 
subsequent to the app being opened, the mobile device routing the app to an online shopping list;										(claim 1)



a list generating module, stored in memory, that enters information about the advertised product into the shopping list subsequent to the app being opened;
										(claim 7)

subsequent to the detection of the selection of the advertisement for viewing, providing an option to open a mobile application for adding the product to a shopping list;			
										(claim 14)

Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the complete or partial omission of the surrender-generating limitations discussed above equates to attempting to recapture surrendered subject matter and thus by omission some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  
is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 20-55 either completely or partially omit the language of claims 1, 7, and 14 as discussed above and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  
Independent claims 20, 40, 46, and 53 are all method claims and thus will be analyzed in view of the prosecution history of claim 1.  Thus, claims 20, 40, 46, and 53 either completely or partially omit the following surrender-generating limitations found in claim 1, “in response to receiving the input, the mobile device providing an option to open a mobile application (“app”) for saving the product into a shopping list;” “subsequent to providing the option to open the app, the mobile device receiving a negative response;” “subsequent to receiving the negative response, the mobile device receiving a request to open the app and the mobile device opening the app;” and “subsequent to the app being opened, the mobile device routing the app to an online shopping list”.
Independent claims 27 is a system claim and thus will be analyzed in view of the prosecution history of claim 7.  Thus, by making the step “provides an option to open a list generating application” optional based on the use of the phrase “at least one of” following the language “in response to detecting an advertisement has been selected:” in the “an advertisement selection module” limitation, claim 27 either completely or partially omit the following surrender-generating limitations found in claim 7, “an advertisement selection module, stored in memory, that detects when an advertisement has been selected for viewing and in response to detecting that an advertisement has been selected and provides an option to open a list generating mobile application (“app”)”.
Independent claims 33 is a computer-readable medium claim and thus will be analyzed in view of the prosecution history of claim 14.  Thus, by making the step “providing an option to open an application for adding the product or service to the shopping list” optional based on the use of the phrase “at least one 

Additionally, reissue claims 20-55 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  
Additionally, for any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. See 37 CFR 1.175(b).  The current statement of error does not identify a specific claim that the applicant seeks to broaden or how said claim is properly broadened.  Examiner notes that the statement “For example, the patentee did not claim metadata in connection with payloads” does not identify how any of the independent claims are broadened.

Claims 1-55 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  


Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40 includes the following limitation that is unclear due to grammatical inaccuracies, “when a deep link exists adding the product or service to a shopping list which for display on the mobile device”.  
Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992